Citation Nr: 1522966	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-31 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether a January 1972 rating decision was clearly and unmistakably erroneous in denying a claim of entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has specifically requested revision of a January 14, 1972, rating decision.  The RO previously captioned the issue on appeal as entitlement to an earlier effective date based on clear and unmistakable error (CUE) in the 1972 decision.  The Veteran was represented by his current counsel at the time of the February 2000 rating decision that initially awarded service connection for his current eye disability.  Neither the Veteran nor counsel filed an appeal of the effective date assigned in that rating decision.  As such, the Veteran's opportunity to appeal that effective date has passed.  Any subsequent freestanding earlier effective date claims would be prohibited under Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, the Board has recharacterized the issue to better reflect the Veteran's and his representative's arguments.  (Of course, the effect of finding CUE in a January 1972 rating decision would be an award of an earlier effective date, which is likely what the RO meant by addressing the claim as it did.)


FINDING OF FACT

The Veteran has not established that the correct facts were not before the RO at the time of the January 1972 rating decision, or that the RO incorrectly applied applicable statutory and regulatory provisions existing at the time with regard to a claim of service connection for an eye disability.



CONCLUSION OF LAW

The January 1972 rating decision that denied service connection for an eye disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that this is not the first time the Veteran has alleged clear and unmistakable error (CUE) in the January 1972 rating decision.  The Veteran was represented by counsel during a previous appeal to the Court and, indeed, by the same counsel who currently represents him before the Board.  

The Veteran had previously claimed CUE in both a January 1972 and a later September 1976 rating decision.  With regards to the January 1972 rating decision, the Veteran then claimed that the rating decision incorrectly found that there was no evidence of an eye condition either during service or within one year of the Veteran's separation, stating that his defective vision shown in service was the first symptom of this disease.  See May 1987 statement.  That claim  of CUE was denied in an October 1987 rating decision.  The Veteran did not perfect an appeal to this rating decision and it became final within one year of its issuance.  38 C.F.R. § 20.1103.

In November 1991, the Veteran again filed a claim, stating that he was "specifically claiming retroactive benefits to the date of his original claim as DVA was clearly in error in improperly and incorrectly evaluating my military service record."  This was denied in a February 1992 rating decision and the Veteran filed a notice of disagreement in March 1992.  The Veteran perfected his appeal with a July 1992 VA Form 9.

In May 1996, the Board denied the Veteran's claims of clear and unmistakable error in the prior rating decisions and an application to reopen a claim of service connection for an eye disability.  Specifically, the Board found that the unappealed October 1987 rating decision, which denied the Veteran's CUE claim was final.  As the arguments advanced in the November 1991 claim were substantially similar to those previously considered in the unappealed October 1987 rating decision, the Veteran had failed to state a claim for entitlement to service connection for chorioretinitis based on CUE.

The Veteran appealed the May 1996 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 1998 decision, the Court affirmed the Board's decision with regard to the Veteran's CUE claim, but vacated that portion of the May 1996 Board decision that denied the Veteran's claim to reopen.  That issue was remanded to the Board.

The Veteran then appealed the CUE issue to the United States Court of Appeals for the Federal Circuit (CAFC).  In an August 1999 judgement, CAFC affirmed the Court's decision.

As such, the issue of whether there was CUE in the January 1972 rating decision's finding that there was no evidence of eye pathology in his service treatment records has been finally decided by CAFC.  A reiteration of this theory will not be entertained by the Board.

As already noted, service connection for an eye disability was denied in the January 1972 rating decision.  The Veteran did not appeal that decision.  Generally, an unappealed rating decision becomes final within one year of its issuance.  38 C.F.R. § 20.1103.  An exception to this finality rule is when clear and unmistakable error (CUE) is found in the rating decision; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).
	
A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44. Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Veteran has alleged CUE in that the January 1972 rating decision did not address applicable statutory presumptions.  Further arguments clarify that the Veteran feels that the presumption of soundness and/or the presumption of service connection were not properly applied.  The Board will address each of these allegations in turn.

The Board will first address the Veteran's argument with regard to application of the presumption of soundness.  As explained below, the presumption of soundness was not implicated or rebutted in the January 1972 rating decision and therefore cannot form the basis for CUE.  Instead, the January 1972 rating decision correctly states that there was no complaint or treatment for an eye condition during the Veteran's active duty service.  This is supported by the evidence of record at that time.  Moreover, as noted above, whether there was evidence of an eye disability shown during service was the concern at issue in the previously denied claim of CUE that was upheld by CAFC.

The Veteran has not shown that the presumption of soundness was inaccurately applied or rebutted in this case.  Counsel has meticulously explained how each of the Veteran's conditions noted at entrance was unrelated to his eye disability.  Counsel has argued that the defects noted at entrance are not akin to his claimed eye disability of ocular histoplasmosis syndrome or chorio-retinitis and therefore the Veteran should be presumed sound with regard to his claimed conditions.  Specifically, counsel has argued that "[a]ny deficit in [the Veteran's] visual acuity noted at his entrance into service would not and does not relate to any eye condition diagnosed following discharge from chorio-retinitis bilateral."  The Board finds no reason to doubt counsel's medical research on the subject; however, this is of no consequence.

The Veteran's November 1965 enlistment examination shows a scar on his left eye, incipient nasal pterygium, and visual acuity of 20/100 in his right eye and 20/200 in his left eye, both corrected to 20/20.  Defective vision was noted.  See also December 1965 record.  As these defects were noted on the entrance examination, the presumption of soundness does not apply to them.  See 38 C.F.R. §§ 3.305(b)(1972).  Counsel has not shown how excluding these conditions from the application of presumption of soundness was in error.  See 38 C.F.R. §§ 3.305(b)(1972).  Indeed, most reasonable minds would agree that these conditions, including decreased visual acuity, were definitely shown at entrance.

There are two other references to the Veteran's eyes in the remainder of the service treatment records:  a December 1965 eye examination establishing the Veteran's prescription to adjust for refractive error and his November 1969 separation examination again showing defective visual acuity.  These are the only references to eye symptoms in the Veteran's service treatment record and impaired visual acuity is a symptom counsel has specifically discounted as inherently unrelated to the Veteran's claimed condition.  Thus, counsel has effectively agreed that the impaired visual acuity noted in December 1965 and November 1969 is not relevant to the Veteran's underlying eye disability.  Moreover, it is well settled by the previous litigation that there was no CUE in finding that there was no evidence of eye pathology in his service treatment records.

It is unclear why counsel believes that the Veteran's service treatment records contain a notation of chorio-retinitis.  That is not part of the record in front of the Board.  Again, the previous CAFC decision agreed that there was no CUE in the RO's finding that there was no evidence of this condition during service.  Moreover, multiple reviews of the service treatment records have not revealed an in-service diagnosis chorio-retinitis as alleged by counsel in his September 2013 substantive appeal.  See September 2013 Substantive Appeal, p. 4.  Instead, the record shows that diagnosis came more than a year after the Veteran's separation from service, at a December 1971 VA examination.  Thus, counsel's arguments regarding the presumption of soundness appear to be either a misreading of the record or a rehashing of the previous unsuccessful argument.  Neither of which can form the basis of CUE.  As such, the Veteran has failed to identify CUE with regard to the application of the presumption of soundness.  As noted above, the January 1972 decision did not even imply that the Veteran was not presumed sound as to any ocular histoplasmosis or chorio-retinitis, or for that matter, any disease affecting the retina.  

The Board will next address the Veteran's argument with regard to the RO's failure to adjudicate the claim under a theory of presumptive service connection.  As discussed below, the Veteran's eye disability is not listed among those chronic diseases for which presumptive service connection could be awarded.  Therefore, failure to explicitly address presumptive service connection is not CUE.

In 1972, as now, service connection could be presumed for certain chronic, tropical, or prisoner of war related diseases even though there was no evidence of such disease during a period of service, however, no condition other than those listed are considered chronic.  See 38 C.F.R. §§ 3.307(a), 3.309 (1971).  The listed conditions at that time did not include histoplasmosis or chorio-retinitis.  (Among the presumptive conditions was another disability caused by a fungus-coccidioidomycosis, which strongly suggests that the drafters of the presumption understood the effects of disease derived from exposure to fungi, but specifically chose not to include histoplasmosis.  Id.)  As the Veteran did not have one of the presumptive conditions, explicit consideration of a presumption of service incurrence under 38 C.F.R. §§ 3.307, 3.309 would not result in a manifestly different outcome.

Given the facts before the RO in January 1972, undebatable error has not been shown.  Neither the Veteran nor the record suggests an error on the part of the RO that, had it not occurred, would have supported a grant of service connection at that time.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.


ORDER

The claim of CUE in a January 1972 denial of service connection for an eye disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


